MONTIEL, Judge.
Emmett Jones appeals from the dismissal of his writ of habeas corpus. The mat*1390ters raised in the habeas corpus petition were matters that should have been raised in a Rule 20 petition. See Rule 20.1, 20.4, A.R.Crim.P.Temp. The State has requested that this court reverse the judgment of the circuit court and remand this cause to the Circuit Court of Escambia County so that the appellant can have the opportunity to file a petition in the form prescribed by Rule 20, A.R.Crim.P.Temp. The State’s motion is granted. The judgment is reversed and this cause remanded to the court of original conviction with directions that the appellant’s petition be returned to him so that he may have the opportunity to comply with the proper form of a Rule 20 petition as required by Rule 20.6(a). See also Graham v. State, 599 So.2d 82 (Ala.Crim.App.1992); Matkins v. State, 597 So.2d 760 (Ala.Crim.App.1992); Wright v. State, 597 So.2d 761 (Ala.Crim.App.1992).
REVERSED AND REMANDED.
All the Judges concur.